FILED
                             NOT FOR PUBLICATION                             JUN 10 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARTHA ANGELICA SANCHEZ,                         No. 08-70649

               Petitioner,                       Agency No. A072-404-012

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Martha Angelica Sanchez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence a finding of statutory ineligibility for cancellation of removal based on a

lack of good moral character, Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.

2005), overruled on other grounds by Sanchez v. Holder, 560 F.3d 1028 (9th Cir.

2009) (en banc), and for clear error whether or not a person has the subjective

intent to deceive in order to obtain immigration benefits, United States v.

Hovsepian, 422 F.3d 883, 885 (9th Cir. 2005) (en banc). We deny the petition for

review.

      Substantial evidence supports the agency’s conclusion that Sanchez gave

false testimony to obtain an immigration benefit. See 8 U.S.C. § 1101(f)(6)

(applicant who has given false testimony to obtain an immigration benefit is

ineligible for relief that requires a showing of good moral character). Sanchez

testified to the IJ and the asylum officer that she had not been arrested or

convicted, despite her 1991 arrest and conviction for falsely claiming United States

citizenship and attempted illegal re-entry. See Ramos v. INS, 246 F.3d 1264, 1266

(9th Cir. 2001) (false testimony to asylum officer established lack of good moral

character). The IJ’s account of the evidence was plausible in light of the record

viewed in its entirety. See Hovsepian, 422 F.3d at 885-86.

      PETITION FOR REVIEW DENIED.




                                           2                                   08-70649